              Case 1:20-cv-04691-MKV Document 44 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------      x
NICOLAS GOUREAU and STEPHANIE MENKIN,      :
individually and derivatively on behalf of :
GOOBERRY CORP., a New York corporation,    :
                                           :
                  Plaintiffs,              : Case No. 1:20-cv-04691-MKV
                                           :
- against -                                :
                                           :
MARCUS LEMONIS, an individual, ML RETAIL, :
LLC, a Delaware limited liability company, :
MARCUS LEMONIS, LLC, a Delaware limited    :
liability company, and MACHETE CORPORATION :
d/b/a MACHETE PRODUCTIONS, a California    :
corporation,                               :
                                           :
                Defendants,                :
                                           :
and                                        :
                                           :
GOOBERRY CORP., a New York corporation,    :
                                           :
                Nominal Defendant.         :
                                           :
                                           :
------------------------------------- x

                            NOTICE OF MOTION TO DISMISS

         PLEASE TAKE NOTICE THAT, upon the accompanying Declaration of Michael D.

Wexler, executed on October 23, 2020, together with the exhibits thereto; and the accompanying

Memorandum of Law in Support of Motion to Dismiss; and upon all of the papers and

proceedings herein, Defendants Marcus Lemonis (“Lemonis”), ML Retail, LLC (“ML Retail”),

and Marcus Lemonis, LLC (collectively, the “ML Defendants”) will move this Court on a date

and time to be set by the Court, before the Honorable Mary Kay Vyskocil, United States District

Judge, at the United States District Court for the Southern District of New York, 500 Pearl

Street, Courtroom 18C, New York, New York 10007, for an Order, pursuant to Fed. R. Civ. P.



66255747v.1
              Case 1:20-cv-04691-MKV Document 44 Filed 10/23/20 Page 2 of 2




12(b)(6), dismissing with prejudice the Complaint of Plaintiffs Nicolas Goureau (“Goureau”) and

Stephanie Menkin (“Meknin”) (collectively, “Plaintiffs”) as against the ML Defendants, and

granting such other and further relief as the Court may deem just and proper.

         PLEASE TAKE FURTHER NOTICE THAT, in accordance with the Court’s Scheduling

Order, dated October 1, 2020 (Dkt. No. 35), Plaintiffs’ papers in opposition to the ML

Defendants’ motion, if any, must be filed with the Court on or before November 20, 2020, and

the ML Defendant’s reply papers, if any, must be filed with the Court on or before December 11,

2020.

Dated: October 23, 2020                              Respectfully submitted,
                                                     SEYFARTH SHAW LLP
                                                     By:     /s/ Michael D. Wexler
                                                           Michael D. Wexler
                                                           (admitted pro hac vice)
                                                           233 S. Wacker Drive, Suite 8000
                                                           Chicago, Illinois 60606-6448
                                                           Telephone: (312) 460-5559

                                                           Jesse M. Coleman
                                                           (admitted pro hac vice)
                                                           700 Milam Street, Suite 1400
                                                           Houston, Texas 77002
                                                           Telephone: (713) 238-1805

                                                           Owen R. Wolfe (OW1931)
                                                           620 Eighth Avenue
                                                           New York, New York 10018
                                                           Telephone: (212) 218-5500

                                                     Attorneys for Defendants
                                                     Marcus Lemonis, ML Retail, LLC, and
                                                     Marcus Lemonis, LLC




                                               -2-
66255747v.1
